internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number uil legend m scholarship program name b scholarship management company name c county d location e state x number dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called m you engage in charitable activities by providing scholarship funds for the education of under-privileged children under the age of twenty-one years residing in the county of c letter catalog number 58263t - - and will be selected from and reside within the territorial limits of d area the information submitted indicates that scholarships funded by you will be administered supervised and paid out by b b is exempt from federal_income_tax under sec_501 of the internal_revenue_code and has been classified as a publicly_supported_organization the number of scholarships that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed you are required to annually distribute the greater of the net_income of the trust or the amount that must be distributed to satisfy code sec_4942 the scholarship fund is publicized at x high schools public and private high schools in the d area of e via promotional flyers mailed to the schools and through b’s website eligible_candidates are students who attended high school in the d area are under the age of at the beginning of the academic year are full-time students ie units and achieve at least a cumulative gpa while in high school or a term gpa while in college the scholarships are renewable if the applicants are under the age of at the beginning of the academic year are full-time students ie units and achieve at least a cumulative gpa while in high school or a term gpa while in college you will review the scholarship applications and the ranked list of applicants provided by b ranked on past academic performance and future potential on leadership and participation in school and community activities work experience statement of career and educational aspirations and goals unusual personal or family circumstances and an outside appraisal and on financial need you will then select the student or students who will receive the funds and the amounts all scholarships are awarded on an objective and non-discriminatory basis no scholarship may be awarded to any disqualified_person as defined in code sec_4946 b pays the scholarship proceeds directly to the university college the recipient attends for the benefit of the recipient and provides a letter to each university college specifying that the university college’s acceptance of the funds constitutes the university college’s agreement to refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and notify b if the scholarship recipient fails to meet any term or condition of the scholarship if the university school will not agree to such terms b will obtain the needed reports and grade transcripts from the scholarship recipient catalog number 58263t b will maintain case histories showing recipients of your scholarships including names addresses purposes of scholarships amount of each scholarship manner of selection and relationship if any to officers trustees or donors of funds letter you represent that you will arrange to receive and review recipient reports annually and upon completion of the purpose for which the scholarship was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds you will ensure other scholarship funds held by a recipient are used for their intended purposes and will withhold further payments to recipients until you obtain recipients’ assurances that future diversions will not occur you also represent that you will maintain all records relating to individual scholarships including information obtained to evaluate recipients identify whether a recipient is a disqualified_person and establish the amount and purpose of each scholarship along with the supervision and investigation of such scholarships basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request the effective date of our approval is date which is the date your request was submitted e e this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58263t e e all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
